DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “a desk lamp switch, a wireless charging module” as claimed in claims 1, 2 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (20170248291).
	Hsu discloses a base (20) of a table lamp (figure 10) comprising a body (21), a lamp switch (30) and a wireless charging module (26) arranged in the body, wherein a bottom of the body (figure 4) is provided with an accommodating cavity (figure 4, interior space within the bottom of the body), the lamp switch is arranged on an inner wall surface (modified figure 5 below) of a top of the accommodating cavity (figure 4), and an outer wall surface (modified figure 5 below) of a top of the body (figure 4) is provided with a groove (figure 4, the top arc groove, modified figure 5 below) corresponding to the lamp switch (figures 4, 5).  With regards to the specific material of the base, it would have been obvious to one skilled in the art to select the wooden materials as claimed in an attempt to improve the base qualities since it has been held in the court that the selection of known material based on its suitability for the intended use for the prior art parts does not make the claimed invention patentable over the prior art.  In re Leshin, 125 USPQ 416.	 With regards to the limitation of “the desk lamp”, since any lamp can be used on a desk or other devices, and there is no structure associated with a lamp assembly being used solely for a desk and therefore the term “desk” conveys intended use in the claim and does not impose any limiting structure on the claimed invention (see MPEP 2111.02). 
With regards to the specific positions of the charging module and the lamp switch of claim 2, it would have been obvious matter of design choice to modify Hsu by having the charging module positioned at a center of the accommodating cavity and the lamp switch positioned at a periphery of the charging module, since applicant has not disclosed that having the charging module and the lamp switch at this specific positions solve any stated problem or is for any particular purpose and it appears that Hsu would perform equally well with charging module and the lamp switch positioned at any desired locations.
With regards to specific depth and width of the groove and the opening of the groove of claim 3, it would have been obvious to one skilled in the art to include Hsu with the depth and width range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skilled in the art.  In re Aller, 105 USPQ 233. One would be motivated to do so because adjusting the depth and width of the groove and the opening of the groove would allow for optimization of the size of the base.
With regards to claim 4, wherein a counter bore (modified figure 6 below) communicated with the accommodating cavity is further arranged on an inner wall surface of the top of the body, and the wireless charging module is positioned in the counter bore (figure 6).
With regards to claim 5, wherein a step portion (modified figure 6 below) is arranged at an opening of the counter bore.
With regards to claim 6, wherein a sink slot (modified figure 6 below) for accommodating the desk lamp switch is further arranged on the inner wall surface of the top of the body.
With regards to claim 7, further comprising a guide surface (modified figure 6 below) arranged on the outer wall surface of the top of the body, wherein the groove is positioned in the guide surface.
With regards to claim 8, wherein the guide surface extends to an edge of the body (modified figure 6 below).
With regards to claim 9, wherein an inner surface of the groove is a continuous concave arc-shaped surface (modified figure 6 below).
With regards to specific distance between the bottom of the groove and the top of the accommodating cavity of claim 10, it would have been obvious to one skilled in the art to include Hsu with the distance as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skilled in the art.  In re Aller, 105 USPQ 233. One would be motivated to do so because adjusting the distance between the groove and the top of the accommodating cavity would allow for optimization of the size of the base.














    PNG
    media_image1.png
    485
    799
    media_image1.png
    Greyscale















    PNG
    media_image2.png
    549
    744
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsiao is cited to show other pertinent desk lamp having a base (11) with a plurality of switches (9, 4, 10) positioned at top of accommodating cavity having circular recess (111).   Chen is cited to show other pertinent desk lamp having a base with capacitive touch switch (1241).  Soga et al. is cited to show pertinent groove (52) corresponding to a lamp switch (4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875